                                                                                                                                 ,,
A.   ~   '   .,.,                                                                                                                     f., .... ~

     AO 245B (Rev. 02/08/2019} Judgment in a Criminal Petty Case (Modified)



                                         UNITED STATES DISTRICT COU                                          SEP I 9 2019

                           United States of America
                                          V.

                    Michael Jonathan Grijalva-Garcia                             Case Number: 3:19-mj-23869

                                                                                 Debra Ann Dilorio
                                                                                 Defendant's Altorney


     REGISTRATION NO. 89160298

     THE DEFENDANT:
      IZI pleaded guilty to count(s) 1 of Complaint
      •      was found guilty to count(s)
                                               ----------------------------
             after a plea of not guilty.
             Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

     Title & Section                   Nature of Offense                                                 Count Number(s)
     8:1325                            ILLEGAL ENTRY (Misdemeanor)                                       1

         D    The defendant has been found not guilty on count(s)
                                        -------------------
         •    Count(s)
                         ------------------
                                            dismissed on the motion of the United States.

                                                 IMPRISONMENT
            The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
     imprisoned for a term of:

                                                                              D _ _ _ _ _ _ _ _ _ days

         IZI Assessment: $10 WAIVED IZI Fine: WAIVED
         IZI Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
         the defendant's possession at the time of arrest upon their deportation or removal.
         •   Court recommends defendant be deported/removed with relative, _ _ _ _ _ _ _ _ _ charged in case


          IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
     of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
     imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
     United States Attorney of any material change in the defendant's economic circumstances.

                                                                               Thursday, September 19, 2019
                                                                               Date of Imposition of Sentence


     Received - - - - - - - -
                    DUSM
                                                                                UV
                                                                               H<lli.ORABLE F. A. GOSSETT III
                                                                               UNITED STATES MAGISTRATE JUDGE



     Clerk's Office Copy                                                                                         3:19-mj-23869
